 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.1 Page 1 of 12



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   SOUTHERN DISTRICT OF CALIFORNIA
10

11 MICHAEL CALICE,                                     )   Case No. '19CV1437 LAB WVG
                                                       )
12                    Plaintiff,                       )
                                                       )   COMPLAINT FOR
13                                                     )   VIOLATIONS OF THE
             v.                                        )   FEDERAL SECURITIES LAWS
14                                                     )
   VICAL INCORPORATED, R. GORDON                       )   JURY TRIAL DEMANDED
15 DOUGLAS, RICHARD M. BELESON,                        )
   GARY A. LYONS, ROBERT C. MERTON,                    )
16 GEORGE J. MORROW, VIJAY B.                          )
                                                       )
   SAMANT, and THOMAS E. SHENK,                        )
17
                                                       )
18                    Defendants.                      )
                                                       )
19                                                     )
                                                       )
20                                                     )
                                                       )
21

22          Plaintiff Michael Calice (“Plaintiff”), by and through his undersigned counsel, for his
23 complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

24
     information and belief based upon, inter alia, the investigation of counsel as to all other allegations
25
     herein, as follows:
26

27

28
                                            -1-
                  COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.2 Page 2 of 12



                                        NATURE OF THE ACTION
 1

 2          1.       This action is brought by Plaintiff against Vical Incorporated (“Vical” or the

 3 “Company”) and the members of its Board of Directors (the “Board” or the “Individual

 4 Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

 5
     (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission
 6
     (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction,
 7
     pursuant to which Vical will be acquired by Brickell Biotech, Inc. (“Brickell”) through Vical’s
 8
     wholly owned subsidiary Victory Subsidiary, Inc. (“Merger Sub”) (the “Proposed Transaction”).
 9

10          2.       On June 3, 2019, Vical and Brickell issued a joint press release announcing that they

11 had entered into an Agreement and Plan of Merger dated June 2, 2019 (the “Merger Agreement”) to

12 merge Brickell and Vical in an all-stock transaction.          Pursuant to the terms of the Merger
13
     Agreement, existing Vical stockholders will own 40% of the combined company and Brickell
14
     stockholders will own 60%, based on a $40 million valuation for Vical and a $60 million valuation
15
     for Brickell.
16

17          3.       On July 12, 2019, defendants filed a Schedule 14A Definitive Proxy Statement (the

18 “Proxy Statement”) with the SEC.            The Proxy Statement, which recommends that Vical

19 stockholders vote in favor of the Proposed Transaction, omits or misrepresents material information

20 concerning, among other things: (i) Vical’s financial projections relied upon by the Company’s

21
     financial advisor MTS Securities, LLC (“MTS”) in its financial analyses; and (ii) the data and
22
     inputs underlying the financial analyses that support the fairness opinion provided by MTS. The
23
     failure to adequately disclose such material information constitutes a violation of Sections 14(a) and
24

25 20(a) of the Exchange Act as Vical stockholders need such information in order to make a fully

26 informed decision whether to vote their shares in favor of the Proposed Transaction.

27

28
                                           -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.3 Page 3 of 12



              4.      In short, unless remedied, Vical’s public stockholders will be forced to make a
 1

 2 voting decision on the Proposed Transaction without full disclosure of all material information

 3 concerning the Proposed Transaction being provided to them.                Plaintiff seeks to enjoin the

 4 stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

 5
     cured.
 6
                                        JURISDICTION AND VENUE
 7
              5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
 8
     14(a) and 20(a) of the Exchange Act promulgated thereunder pursuant to Section 27 of the
 9

10 Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).

11            6.      This Court has jurisdiction over defendants because each defendant is either a
12 corporation that conducts business in and maintains operations in this District, or is an individual

13
     who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by
14
     this Court permissible under traditional notions of fair play and substantial justice.
15
              7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s
16

17 claims arose in this District, where a substantial portion of the actionable conduct took place, where

18 most of the documents are electronically stored, and where the evidence exists.                 Vical is

19 incorporated in Delaware and is headquartered in this District. Moreover, each of the Individual

20 Defendants, as Company officers or directors, either resides in this District or has extensive contacts

21
     within this District.
22
                                                 THE PARTIES
23
              8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of
24

25 Vical.

26

27

28
                                             -3-
                   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.4 Page 4 of 12



            9.       Defendant Vical is a Delaware corporation and maintains its principal executive
 1

 2 offices at 10390 Pacific Center Court, San Diego, California 92121. Vical’s common stock is

 3 traded on the Nasdaq Capital Market under the ticker symbol “VICL.”

 4          10.      Defendant R. Gordon Douglas (“Douglas”) is Chairman of the Board and has been a
 5
     director of the Company since May 1999.
 6
            11.      Defendant Richard M. Beleson (“Beleson”) has been a director of the Company
 7
     since May 2013.
 8
            12.      Defendant Gary A. Lyons (“Lyons”) has been a director of the Company since
 9

10 March 1997.

11          13.      Defendant Robert C. Merton (“Merton”) has been a director of the Company since
12 March 2002.

13
            14.      Defendant George J. Morrow (“Morrow”) has been a director of the Company since
14
     October 2012.
15
            15.      Defendant Vijay B. Samant (“Samant”) has been President, Chief Executive Officer
16

17 (“CEO”), and a director of the Company since November 2000.

18          16.      Defendant Thomas E. Shenk (“Shenk”) has been a director of the Company since

19 December 2015.

20          17.      Defendants identified in paragraphs 10-16 are collectively referred to herein as the
21
     “Board” or the “Individual Defendants.”
22
                                     OTHER RELEVANT ENTITIES
23
            18.      Brickell is a Delaware corporation based in Boulder, Colorado. Brickell is focused
24

25 on developing prescription therapeutics for the treatment of debilitating skin diseases.

26          19.      Merger Sub is a Delaware corporation and a wholly-owned subsidiary of Vical.

27

28
                                           -4-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.5 Page 5 of 12




 1                                  SUBSTANTIVE ALLEGATIONS

 2 Company Background and the Proposed Transaction

 3
            20.     Vical develops biopharmaceutical products for the prevention and treatment of
 4
     chronic or life-threatening infectious diseases.    Until recently, the Company was focused on
 5
     developing its antifungal VL-2397 for the treatment of patients with invasive aspergillosis. VL-
 6

 7 2397 was being evaluated in a randomized Phase 2 clinical study to compare the efficacy and safety

 8 of VL-2397 to standard treatment for invasive aspergillosis in acute leukemia patients and recipients

 9 of allogeneic hematopoietic cell transplant. In February 2019, Vical decided to discontinue its

10
     Phase 2 clinical trial of VL-2397 in order to conserve cash resources.
11
            21.     The U.S. Food and Drug Administration (“FDA”) has advised that VL-2397 would
12
     be eligible for a Limited Use Indication (“LUI”) approval assuming a successful outcome of a single
13
     Phase 2 trial carried out in accordance with a protocol and statistical analysis plan consistent with
14

15 the FDA’s advice. In the case of VL-2397, the LUI approval would be for patients for whom

16 alternative regimens are not available to treat their invasive aspergillosis. The FDA has granted

17 Vical Qualified Infectious Disease Product, Orphan Drug and Fast Track designations for VL-2397

18
     in the treatment of invasive aspergillosis.
19
            22.     Vaxfectin is the Company’s proprietary, cationic lipid formulation optimized to
20
     increase the immune response to vaccines. Vaxfectin formulations have demonstrated safety and
21

22 adjuvant activity in DNA vaccine applications in multiple animal models, including nonhuman

23 primates. Studies of Vaxfectin-formulated DNA vaccines against CMV and measles have shown

24 enhanced immunogenicity in rodents and nonhuman primates. Vaxfectin-formulated DNA vaccines

25 have also been tested in approximately 400 healthy human subjects receiving influenza, dengue, or

26
     HSV-2 vaccines, and collectively, these Phase 1 trials indicate favorable safety profiles of these
27
     vaccines.
28
                                           -5-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.6 Page 6 of 12



            23.    On June 2, 2019, Vical and Brickell issued a joint press release announcing the
 1

 2 Proposed Transaction that stated, in relevant part:

 3          SAN DIEGO, CA and BOULDER, CO — June 3, 2019 — Vical Incorporated
            (“Vical”) (Nasdaq:VICL) and Brickell Biotech, Inc. (“Brickell”), a privately-held
 4          clinical-stage medical dermatology company, today announced they entered into a
            definitive merger agreement (the “Merger”) under which Brickell would merge with
 5
            a wholly-owned subsidiary of Vical in an all-stock transaction. The Merger would
 6          create a pharmaceutical company focused on developing novel and differentiated
            prescription therapies addressing unmet patient needs in hyperhidrosis, cutaneous T-
 7          cell lymphoma, psoriasis, and other debilitating dermatologic disorders. Brickell’s
            lead pipeline asset, sofpironium bromide, is a pivotal Phase 3-ready topical soft
 8          anticholinergic intended for axillary hyperhidrosis. Brickell’s development partner,
            Kaken Pharmaceutical, Co, LTD (“Kaken”), has reported positive Phase 3 results in
 9
            a clinical trial conducted in Japan. Upon closing of the transaction, the combined
10          company would operate under the name, Brickell Biotech, Inc. and trade on the
            Nasdaq Capital Market under a new ticker symbol still to be determined.
11
            Proposed Transaction Details
12

13          Under the terms of the Merger, it is anticipated that existing Vical stockholders will
            own 40% of the combined company and Brickell stockholders will own 60% of the
14          combined company, in each case upon completion of the Merger and subject to
            assumptions regarding the calculation of the fully diluted shares of the parties. The
15          ownership split is based on a $60 million valuation for Brickell and a $40 million
            valuation for Vical, a premium to the 30-day volume weighted average share price of
16          Vical. The actual allocation between the two groups of stockholders is subject to
17          adjustment based on Vical’s and Brickell’s respective net cash and net working
            capital balances prior to the completion of the Merger. The transaction has been
18          approved by the boards of directors of both companies and the required percentage
            of stockholders of Brickell needed to approve the transaction. The Merger is
19          anticipated to close in the third quarter of 2019, subject to customary closing
            conditions, including approval of the Merger by the stockholders of Vical, and the
20          satisfaction of the closing conditions to the Funding Agreement (described below).
21
                                                    ***
22
            An affiliate of NovaQuest Capital Management, LLC (“NovaQuest”) has committed
23          up to $25 million in near-term research and development funding to Brickell
            following the closing of the Merger (the “Funding Agreement”). Immediately
24
            following the closing of the Funding Agreement, the combined company will issue a
25          warrant to NovaQuest to purchase shares of Vical common stock in an amount based
            on 10% warrant coverage on the $25 million funding commitment and the exchange
26          ratio for the Merger. The combined company intends to use proceeds from
            NovaQuest, in addition to Vical’s cash balance expected to be approximately $35
27          million at the closing of the Merger, to primarily fund the development of
            sofpironium bromide through Phase 3 clinical trials in axillary hyperhidrosis.
28
                                        -6-
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.7 Page 7 of 12



             “We are excited about the opportunities created by this Merger as we expect it to
 1           provide us with the funding to complete our two planned pivotal Phase 3 trials of
 2           sofpironium bromide in patients axillary hyperhidrosis, with topline data expected in
             Q4 2020,” explained Robert B. Brown, Chief Executive Officer of Brickell. “In
 3           addition, the strong closing balance sheet would allow Brickell to further develop our
             key pipeline assets for the treatment of other skin diseases.”
 4
     The Proxy Statement Contains Numerous Material Misstatements or Omissions
 5

 6           24.       The defendants filed a materially incomplete and misleading Proxy Statement with

 7 the SEC and disseminated it to Vical’s stockholders. The Proxy Statement misrepresents or omits

 8 material information that is necessary for the Company’s stockholders to make an informed

 9
     decision whether to vote in favor of the Proposed Transaction.
10
             25.       Specifically, as set forth below, the Proxy Statement fails to provide Company
11
     stockholders with material information or provides them with materially misleading information
12
     concerning: (i) Vical’s financial projections relied upon by the Company’s financial advisor MTS in
13

14 its financial analyses; and (ii) the data and inputs underlying the financial analyses that support the

15 fairness opinion provided by MTS. Accordingly, Vical stockholders are being asked to make a

16 voting decision in connection with the Proposed Transaction without all material information at

17
     their disposal.
18
             26.       First, the Proxy Statement fails to disclose material information relating to Vical
19
     management’s financial projections.
20

21           27.       Specifically, the Proxy Statement sets forth that in rendering its fairness opinion,

22 MTS “reviewed certain internal financial analyses and forecasts prepared by and provided to us by

23 the management of Vical relating to Vical’s and Brickell’s business (the “Projections”), and utilized

24 per instruction of Vical. . . .” Proxy Statement at 81. Yet, the Proxy Statement wholly fails to

25
     disclose the forecasts prepared by the management of Vical relating to Vical’s business.
26
             28.       The disclosure of projected financial information is material because it provides
27
     stockholders with a basis to project the future financial performance of a company, and allows
28
                                          -7-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.8 Page 8 of 12



     stockholders to better understand the financial analyses performed by the company’s financial
 1

 2 advisor in support of its fairness opinion.

 3          29.    Second, the Proxy Statement describes MTS’ fairness opinion and the various

 4 valuation analyses it performed in support of its opinion. However, the description of MTS’

 5
     fairness opinion and analyses fails to include key inputs and assumptions underlying these analyses.
 6
     Without this information, as described below, Vical’s stockholders are unable to fully understand
 7
     these analyses and, thus, are unable to determine what weight, if any, to place on MTS’ fairness
 8
     opinion in determining whether to vote in favor of the Proposed Transaction.          This omitted
 9

10 information, if disclosed, would significantly alter the total mix of information available to Vical’s

11 stockholders.

12          30.    With respect to MTS’ Discounted Cash Flow Analysis, the Proxy Statement fails to
13
     disclose: (i) quantification of the inputs and assumptions underlying the discount rate range of 12%
14
     to 14%; (ii) Brickell’s estimated NOL balance; (iii) Vical’s basis for directing MTS to apply
15
     revenue achievement factors of 75% to 125% and U.S. probabilities of success of 60% to 80%; (iv)
16

17 Brickell’s projected capitalization at transaction closing; and (v) clarification as to which set of

18 Vical management Brickell projections MTS relied on in performing its analysis.

19          31.    With respect to MTS’ Public Trading Comparable Companies Analysis and IPO
20 Comparables Analysis, the Proxy Statement fails to disclose the individual multiples and financial

21
     metrics for each of the companies observed by MTS in the analyses, and which set of Vical
22
     management Brickell projections MTS relied on in performing its analysis.
23
            32.    When a banker’s endorsement of the fairness of a transaction is touted to
24

25 shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

26 range of ultimate values generated by those analyses must also be fairly disclosed.

27

28
                                         -8-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.9 Page 9 of 12



            33.     The omission of this information renders the statements in the “Certain Vical
 1

 2 Management Unaudited Prospective Financial Information” and “Opinion of MTS Securities, LLC”

 3 sections of the Proxy Statement false and/or materially misleading in contravention of the Exchange

 4 Act.

 5
            34.     The Individual Defendants were aware of their duty to disclose this information and
 6
     acted negligently (if not deliberately) in failing to include this information in the Proxy Statement.
 7
     Absent disclosure of the foregoing material information prior to the stockholder vote on the
 8
     Proposed Transaction, Plaintiff and the other stockholders of Vical will be unable to make a fully-
 9

10 informed decision whether to vote in favor of the Proposed Transaction and are thus threatened with

11 irreparable harm warranting the injunctive relief sought herein.

12
                                          CLAIMS FOR RELIEF
13

14                                                COUNT I

15 Against All Defendants for Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-
                                      9 Promulgated Thereunder
16
         35.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.
17

18          36.      During the relevant period, defendants disseminated the false and misleading Proxy

19 Statement specified above, which failed to disclose material facts necessary to make the statements

20 made, in light of the circumstances under which they were made, not misleading in violation of

21
     Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.
22
            37.      By virtue of their positions within the Company, the defendants were aware of this
23
     information and of their duty to disclose this information in the Proxy Statement. The Proxy
24
     Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or
25

26 omitted material facts, including material information about the data and inputs underlying the

27 financial valuation analyses that support the fairness opinion provided by the Company’s financial

28
                                         -9-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.10 Page 10 of 12



     advisor. The defendants were at least negligent in filing the Proxy Statement with these materially
 1

 2 false and misleading statements.

 3          38.      The omissions and false and misleading statements in the Proxy Statement are

 4 material in that a reasonable stockholder will consider them important in making a voting decision

 5
     on the Proposed Transaction.
 6
            39.      By reason of the foregoing, defendants violated Section 14(a) of the Exchange Act
 7
     and SEC Rule 14a-9 promulgated thereunder.
 8
            40.      Because of the false and misleading statements in the Proxy Statement, Plaintiff is
 9

10 threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

11 relief is appropriate to ensure defendants’ misconduct is corrected.

12                                                COUNT II
13
                                  Against the Individual Defendants for
14                            Violations of Section 20(a) of the Exchange Act

15          41.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

16          42.      The Individual Defendants acted as controlling persons of Vical within the meaning

17 of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

18
     and/or directors of Vical and participation in and/or awareness of the Company’s operations and/or
19
     intimate knowledge of the false statements contained in the Proxy Statement, they had the power to
20
     influence and control and did influence and control, directly or indirectly, the decision-making of
21
     the Company, including the content and dissemination of the various statements that Plaintiff
22

23 contends are false and misleading.

24          43.      Each of the Individual Defendants was provided with or had unlimited access to
25 copies of the Proxy Statement alleged by Plaintiff to be misleading prior to and/or shortly after

26
     these statements were issued and had the ability to prevent the issuance of the statements or cause
27
     them to be corrected.
28
                                        - 10 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.11 Page 11 of 12



            44.       In particular, each of the Individual Defendants had direct and supervisory
 1

 2 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

 3 the power to control and influence the particular transactions giving rise to the violations as alleged

 4 herein, and exercised the same.            The Proxy Statement at issue contains the unanimous
 5
     recommendation of the Individual Defendants to approve the Proposed Transaction. They were
 6
     thus directly involved in the making of the Proxy Statement.
 7
            45.       In addition, as the Proxy Statement sets forth at length, and as described herein, the
 8
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
 9

10 Transaction. The Proxy Statement purports to describe the various issues and information that they

11 reviewed and considered—descriptions the Company directors had input into.

12          46.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)
13
     of the Exchange Act.
14
            47.       As set forth above, the Individual Defendants had the ability to exercise control
15
     over and did control a person or persons who have each violated Section 14(a) of the Exchange Act
16

17 and SEC Rule 14a-9 promulgated thereunder, by their acts and omissions as alleged herein. By

18 virtue of their positions as controlling persons, these defendants are liable pursuant to Section 20(a)

19 of the Exchange Act. As a direct and proximate result of defendants’ conduct, Vical’s stockholders

20 will be irreparably harmed.

21
                                           PRAYER FOR RELIEF
22
            WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
23
     injunctive relief, in his favor and against defendants, as follows:
24

25          A.      Preliminarily and permanently enjoining defendants and all persons acting in concert

26 with them from proceeding with, consummating, or closing the Proposed Transaction;

27

28
                                          - 11 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:19-cv-01437-LAB-WVG Document 1 Filed 07/30/19 PageID.12 Page 12 of 12



            B.      In the event defendants consummate the Proposed Transaction, rescinding it and
 1

 2 setting it aside or awarding rescissory damages to Plaintiff;

 3          C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 4 Plaintiff’s attorneys’ and experts’ fees; and

 5
            D.      Granting such other and further relief as this Court may deem just and proper.
 6
                                               JURY DEMAND
 7
            Plaintiff demands a trial by jury on all claims and issues so triable.
 8

 9 Dated: July 30, 2019                            WEISSLAW LLP
                                                   Joel E. Elkins
10

11                                                 By: __________________________
                                                       ___
                                                         _________
                                                                ____
                                                                   __________________
12                                                 Joel
                                                   Joel E. Elkins
                                                     el E
                                                   9107 Wilshire Blvd., Suite 450
13                                                 Beverly Hills, CA 90210
                                                   Telephone: 310/208-2800
14                                                 Facsimile: 310/209-2348
                                                           -and-
15                                                 Richard A. Acocelli
                                                   1500 Broadway, 16th Floor
16                                                 New York, NY 10036
                                                   Telephone: 212/682-3025
17                                                 Facsimile: 212/682-3010
18                                                 Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28
                                          - 12 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
